The original petition was filed herein May 29, 1934, seeking direction to the Honorable John B. Ogden, judge of the district court of Carter county, in certain respects concerning an action filed in that court. On the 20th day of September, 1934, the following motion to dismiss was filed:
"Now comes the respondent and represents to the court that the questions presented by the petition and the response of this respondent have become moot, in this,
"That the petition is for writ of prohibition which grows out of two actions in replevin in the district court of Carter County, Oklahoma, wherein Adams attempted to take possession of certain property described in the mortgage executed by Anna Solomon and which property instead of being delivered up to Adams was ordered to be taken charge of by a receiver.
"This respondent alleges and states that, since the filing of the petition herein and the response thereto the property described in each of said suits in the District Court have been taken over by Joe Brown, trustee in bankruptcy, after Anna Solomon had been adjudicated a bankrupt.
"That the property so taken charge of by the trustees has been sold under an order of the bankruptcy court.
"That by reason of the proceedings in bankruptcy all the questions involved in this proceeding and in the two replevin actions in Carter County, Oklahoma have become moot.
"Wherefore, the respondent prays that this motion be sustained and that this cause be dismissed."
There has been no contest or response filed to this motion to dismiss, and it being upon the certification of the district judge and by counsel so alleged, this court will, in the absence of a contest, take the facts as true and dismiss the proceedings.
It is therefore the order of the court that the proceedings be dismissed. *Page 430